Citation Nr: 1233201	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-31 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to service-connected residuals of a fractured nose.

2.  Entitlement to a rating in excess of 10 percent for residuals of facial laceration with posttraumatic facial pain and headaches.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

When this case was previously before the Board in November 2009 and September 2010, the Board remanded the claims for additional development.  The case has since returned to the Board for further appellate action.  

A review of the Veteran's Virtual VA electronic claims file reveals additional VA outpatient treatment records.  As the RO considered these records in the March 2012 Supplemental Statement of the Case, remand for initial RO consideration of these records is not warranted.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current acquired psychiatric disability-diagnosed as major depressive disorder with anxiety disorder-and the competent evidence on the question of whether the Veteran's current psychiatric disability is related to service is, at the very least, in relative equipoise.

2.  The Veteran does not suffer from  multi-infarct dementia.

3.  The Veteran's subjective residuals of traumatic brain injury, including headaches, facial pain and loss of sense of smell, do not include three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  

4.  Competent medical evidence does not reflect that the Veteran suffers from migraine headaches that are prostrating in nature at least once a month.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder with anxiety disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for a rating in excess of 10 percent for residuals of facial laceration with posttraumatic facial pain and headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 4.127, Diagnostic Codes 8045 (in 
effect prior to September 23, 2008), 9304; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8100, 8045 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 
Given the favorable disposition of the claim for service connection for service connection for acquired psychiatric disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

As for the remaining claim for increased rating, the Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim, by letters mailed in April 2004 and March 2006.  

After issuance of these letters, and opportunity for the Veteran to respond, the March 2012 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, private treatment records reports of various VA examinations, to include an April 2010 VA Traumatic Brain Injury examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with any claim is warranted.  The Board has considered the Veteran's representative's request for traumatic brain injury examination; however, the April 2010 VA examination is adequate for adjudication purposes.  The examiner discussed all of the Veteran's relevant symptoms related to his head trauma, performed a thorough examination, and discussed all of the relevant rating criteria under the new rating schedule for traumatic brain injury.  Therefore, the Board finds that further examination is not necessary. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Service Connection for Acquired Psychiatric Disability

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability, as he believes that this disability stems from traumatic incidents in service, including a motorcycle accident and learning of the death of his cousin, who was killed in action in Vietnam.  In the alternative, the Veteran contends that he his entitled to service connection for psychiatric disability as he believes that it is caused or aggravated by his service-connected residuals related to the motorcycle accident, including facial laceration and facial pain, headaches, and fractured nose.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain chronic diseases, including psychoses, if manifested to a compensable degree within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  
 
Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for psychiatric disability-currently diagnosed as major depressive disorder with anxiety disorder-is warranted. 

The Veteran's service treatment records do not include any complaint, finding, or diagnosis with respect to the claimed psychiatric disability.  No psychiatric abnormalities were found on the Veteran's November 1970 discharge examination.  These records do reflect that the Veteran was involved in a motorcycle accident in September 1970, when he sustained a closed fracture of the nose and closed fracture of the alveolar process of the maxilla with fracture of tooth #10 and partial avulsion of tooth #9, which were both removed.  He also sustained laceration of the face without nerve or artery involvement.  The laceration was sutured.

A Vietnam casualty report reflects that the Veteran's cousin, P. F., died in Vietnam in November 1967 as a result of small arms fire.  

Following active duty service, the Veteran's available National Guard treatment records also do not indicate any complaint or diagnosis with respect to psychiatric difficulties.  There were no psychiatric abnormalities found on October 1992 or February 2001 periodic examinations.

An October 2003 VA mental health assessment reflects that the Veteran presented with suicidal ideation.  He reported that because of a job-related accident two years prior to the assessment, he had severe tinnitus and lost all quality of life and did not want to live any longer.   The Veteran also indicated that he was involved in a motor vehicle accident in service in 1969, and still suffered daily episodes of pain in the bridge of his nose and around his eyes.  After eliciting a medical, social and psychiatric history, the examiner indicated that the Veteran clearly met the criteria for major depressive disorder.  The examiner diagnosed major depressive disorder, severe without psychotic features and alcohol dependence.  Posttraumatic stress disorder (PTSD) was ruled out.   

In an October 2003 addendum, the Veteran reported that he was stationed in Hawaii during service but did go over to Vietnam several times on short missions, where he served as an electrical technician.  

On VA mental health treatment in March 2004, the examiner noted a history of depressive disorder and multiple stressors for medical problems, including chronic tinnitus and facial pain.  The Veteran had recently felt increasingly depressed and suicidal and had been more withdrawn with a loss of sense of hope.  The examiner noted that the Veteran's alcohol use contributed to his depressed mood.  Diagnoses of major depressive disorder, severe without psychotic features, and alcohol dependence with assigned.  The examiner ruled out PTSD, parasmonia, and anxiety disorder secondary to the work-related traumatic hearing injury/tinnitus.  

A March 2004 statement from the Veteran's friends, S. T. and A. T., reflects that they had known the Veteran since 1968 and maintained a close friendship with him.  They related that the Veteran experienced a deep sadness dating back to the death of his cousin, who the Veteran convinced to follow him into the service.  They indicated that he seldom talked about it, but when he did, the Veteran expressed guilt.  They also noted that the Veteran's accident in service seemed to have a deep and lasting in effect on him, and expressed their belief that the Veteran never appropriately dealt with the shock or pain stemming from the incident.  

In May 2004, the Veteran presented with increasing depression and suicidal ideation.  He indicated that he had an accident two years ago when he worked as an electronic technician at a mail processing plant, which led to chronic tinnitus and extreme discomfort.  His stress level had increased due to needing infrequent sick leave.  He noted that "every aspect of [his] life had been destroyed."  The Veteran also had issues with a worker's compensation claim, went through a divorce four years ago, and still experienced chronic pain from a facial injury sustained in service, all of which contributed to his sense of despair.  It was noted that the Veteran felt responsible for his cousin's death in Vietnam, as he convinced his cousin to join the service.  An assessment of depressive disorder and multiple stressors from medical problems including chronic tinnitus and facial pain was indicated.  It was also noted that he Veteran had recently felt increasingly depressed, suicidal, and more withdraw.  He had a feeling of loss of sense of hope as well as isolation and frequent flashbacks due to his cousin being killed in Vietnam and feeling responsible for his death.    

An October 2007 VA mental health assessment reflects that the Veteran was seen for evaluation related to the recent death of his daughter injury during service and chronic alcoholism.  He reported a history of multiple life traumas with minimal health treatment and suspected lack of motivation and interest in clinical problem solving.  Reported traumas included a motor vehicle accident in service with head trauma, a work-related accident with hearing injury, death of his cousin in Vietnam, and recent death of his daughter in 2007.  

The examiner indicated that the Veteran appeared to be struggling with his emotions in the aftermath of the death of his daughter.  He opined that this loss, combined with prior untreated and probably unidentified-as-significant traumas, appeared to have a cumulative effect on his emotional distress, contributing to heightened anxiety, depression, and sadness.  Diagnoses of bereavement, alcohol dependence, major depressive disorder, single episodes, and anxiety disorder with some features of unrecognized, untreated PTSD due to multiple traumas, were assigned.  The examiner noted that, although denied by the Veteran as a factor of significance, it remained questionable as to whether or not his motor vehicle accident in service had a prolonged effect on his subsequent functioning, including regulation of emotions.  

A January 2008 private neuropsychological screening report reflects that the Veteran was referred by a veterans service officer for evaluation of PTSD and major depression.  The Veteran reported that in service, he functioned with difficulty due to severe separation anxiety from his children and nephew, who he advised not to enlist in the military.  He indicated that he sought psychological help for his anxiety from a priest on this basis.  He was also involved in a motorcycle accident.  He later joined the National Guard for 20 years from 1986 to 2004.  During his time in active duty service, his nephew did enlist and was killed in action in Vietnam. The examiner noted that the Veteran was psychologically unable to handle this additional trauma and separation and developed acute PTSD and survivor guilt.  He was reportedly seen by a military psychiatrist and sent home on medical leave.   The Veteran stated that he wanted to return to duty but was disqualified and given and honorable discharge due to his PTSD.  

After discharge, the Veteran worked as the post office until 2005, and had been unable to work since that time due to exacerbated PTSD symptoms from increased war media and the sudden death of his daughter, who was 25 at the time.  He stated that he continued to have flashbacks of soldiers dying and his nephew being shot and daughter dying, which interfered with his sleep and daily functioning.  

The examiner administered a number of psychiatric screening tests.  He opined that the Veteran sustained chronic PTSD as a consequence of his military experiences in service which created fear and separation anxiety leading to acute trauma due to the death of his nephew plus the death of his daughter.  Diagnoses of PTSD and major depression without psychosis were assigned.  

 On VA mental health treatment in June 2009, the Veteran reported ongoing grief related to his daughter's death.  He also talked about feelings of guilt related to his cousin's death in Vietnam while he was stationed in the U.S. Diagnoses of alcohol dependence, major depressive disorder, and anxiety disorder were assigned.  

On VA examination in April 2010, the examiner indicated that he reviewed the Veteran's entire claims file.  The examiner noted that the Veteran experienced a number of stressors, including the death of his father when he was eight years old and death of his mother when he was fifteen years old.  With respect to military history, the Veteran reported that he was not involved in direct combat and stayed stateside.  When asked to describe any traumatic events, he reported that his cousin was killed in action in Vietnam.  He stated that he believed that if he had talked to him more, his cousin would not have gone to Vietnam and gotten killed.  He indicated that he did not try to convince his cousin not to join the military, but rather to pick a different specialty other than infantryman.  The Veteran also reported a second traumatic incident in service when he was involved in a motorcycle accident.  He noted that he broke his nose, lost four front teeth, received a facial laceration, and received a lot of stitches.  The Veteran also noted that he lost a high school friend in Vietnam. 

 Post-traumatic stressors included his divorce from his wife, working for the post office, and the death of his daughter.  He described symptoms of guilt related to the deaths of his cousin and daughter.  The examiner noted that there was clear evidence of tangential thinking and ideas of reference in the Veteran's belief that he had the power to change many negative things that have occurred in his life that were caused by him, such as the death of his cousin.  He also expressed delusional thinking, and indicated that he felt that his death cousin somehow affected his relationships with other family members.  

As to whether the Veteran met the criteria for a diagnosis of PTSD, the examiner noted that the Veteran had experienced an event outside the range of usual human experience that was markedly distressing-the motorcycle accident.  However, the Veteran denied persistently re-experiencing this event.  Similarly, there were no symptoms of avoidance of any stimuli related to the trauma.  With regards to numbing and general responsiveness, the Veteran did have a markedly diminished interest in significant activities.  In terms of persistent symptoms of increased arousal, he had difficulty with sleep and concentration.  The examiner indicated that these symptoms were not consistent with a diagnosis of PTSD.  Rather, he assigned a diagnosis of major depressive disorder, recurrent, severe, with psychotic features, as well as diagnoses of psychotic disorder, not otherwise specified-bereavement, anxiety disorder, and alcohol dependence.  

The examiner opined that the Veteran's depression is the result of multiple losses in his life, beginning with the deaths of his parents when he was young, the death of his cousin, and the death of his daughter.  The Veteran continued to talk of his dead cousin and believed that his cousin was negatively influencing his family against him.  He believed that he was responsible for his cousin's death.  The examiner opined that it is less likely than not that the Veteran's psychiatric problems are related to service.

A June 2010 VA mental health assessment reflects continued diagnoses of alcohol dependence, major depressive disorder, and anxiety disorder.  

 The Veteran was afforded another VA examination in January 20122 for the purpose of providing an addendum opinion.  The examiner indicated that she did not have the Veteran's claims file available for review.  The examiner was asked to provide opinion and rational as to whether the Veteran's psychiatric disability was related to service, or was due to or aggravated by a service-connected disability.  

After noting the medical, social, and psychiatric history found on examination in April 2010, and performing a mental status examination, the examiner diagnosed major depressive disorder, anxiety disorder and alcohol dependence disorder.  She opined that the Veteran's current psychiatric symptoms are more likely than not a direct result of service and exacerbated in service.  The examiner could find no evidence to suggest that a psychiatric disability existed prior to service.  Furthermore, the Veteran reported that his depression, panic attacks, and hallucinations began when he was in service.  The examiner also opined that the Veteran's symptoms are less likely than not aggravated by the pain associated with his service-connected disabilities.  In addition, the examiner commented that the Veteran was suffering from unresolved grief and self-blame, which contributed to his depression and anxiety.  The examiner also noted that the Veteran heard the voice of his cousin.  

On VA psychiatric examination in February 2012, the examiner indicated that he reviewed the Veteran's claims file.  The Veteran stated that he had experienced significant feelings of depression, anxiety, and unresolved guilt since the death of his cousin while in service.  He indicated that he experienced obsessions about his dead cousin and that he communicated with his cousin at least once a week.  He reported that these symptoms began while he was still in service.  

After review of the claims file and eliciting a medical history and description of current symptoms, diagnoses of major depressive disorder, anxiety disorder with features of panic disorder and obsessive compulsive disorder were assigned.  The examiner opined that the Veteran's depression and anxiety were subsequent to learning of this death of his cousin in Vietnam when the Veteran was still in service.  

In sum, the record reflects diagnosis of psychiatric disability-currently diagnosed as major depressive disorder with anxiety disorder.  However, on the question of whether the Veteran's current psychiatric disability is medically related to service, the Board notes that the record includes conflicting opinions.  While the April 2010 VA examiner found such a relationship less likely than not, the January 2011 and February 2012 examiners opined that the Veteran's psychiatric disability likely had its onset in service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the opinions of the January 2011 VA examiner and February 2012 examiner to be at least as probative as that of the April 2010 VA examiner.  All the examiners provided a thorough examination of the Veteran and elicited a complete psychiatric history from the Veteran.  In addition, while the January 2011 examiner stated that she was unable to review the Veteran's claims file, her opinion is corroborated by the February 2012 VA examiner, who indicated that he did review the claims file.  In addition, while the April 2010 VA examiner also reviewed the claims file and performed a complete psychiatric evaluation, he did not provide any rationale for his opinion that the Veteran's current psychiatric disability is less likely than not related to service.  As such, the Board finds that the competent opinion evidence on the question of whether there exists a medical nexus between current psychiatric disability and service is, at least, in relative equipoise.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for acquired psychiatric disability-current diagnosed as major depressive disorder with anxiety disorder-are met. 

III.  Increased Rating for Residuals of Facial Laceration 
with Posttraumatic Facial Pain and Headaches

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Historically, the Veteran was granted service connection for residuals of facial laceration in a January 1971 rating decision, and assigned a noncompensable rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805 for scars, effective November 6, 1970.  The Veteran filed the instant claim for increased rating in October 2003.   He appeals an August 2004 rating decision assigning a 10 percent rating for residuals of facial laceration with face pain, effective October 27, 2003.  In March 2006, the RO awarded an earlier effective date for the 10 percent rating to June 19, 2000 based on VA treatment from that date reflecting an increase in disability.  In a March 2007 rating decision, the RO awarded a separate rating for facial scars, and continued the 10 percent rating for residuals of laceration to the face with posttraumatic facial pain and headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045 for traumatic brain injury.

The protocol for traumatic brain injuries (TBI) was revised during the pendency of this appeal, see 73 Fed. Reg. 54693 (Sept. 23, 2008), and the effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  That note also states that a veteran may request review under the new regulations, and a rating under the revised criteria will not have an effective date prior to October 23, 2008.

The rating criteria in effect prior to October 23, 2008 state that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under diagnostic code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia association with brain trauma.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Id. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114 , if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

The pertinent evidence of record includes a June 2000 VA CT scan report of the paranasal sinuses.  The Veteran complained of mid-facial pain, and indicated that he felt like he was getting punched in the nose.  A history of severe midfacial trauma from a motorcycle accident with nasal injury was noted. The CT scan report reflects that, except for the prominent nasal turbinates bilaterally, the study of the paranasal sinuses and maxillofacial structures was unremarkable.  There was no evidence of sinusitis and no focal bony erosion or destructive changes.  No acute pathology was demonstrated.  

On VA examination in April 2004, the Veteran reported that he experienced facial trauma with short loss of consciousness, broken teeth, and a broken nose as the result of a motorcycle accident in service.  He reported that he suffered from headaches at the upper body part of the nose in between the eyes since the initial injury.  The pain occurred randomly and up to three times a day.  He rated the pain as severe as an 8 on a scale of 1 to 10.  An impression of severe face pain and loss of the smell sensation due to motor vehicle accident was indicated.

On VA examination in May 2004, the Veteran reported increased pain in his mid-face area, which was the result of injury sustained from a motorcycle accident while he was in service.  He noted that he suffered multiple lacerations of his face, nose, and lower jaw as a result of the accident.  He stated that he had daily episodic pain that he rated up to an 8 out of 10 in intensity.  On examination, the Veteran had a healed laceration of his chin and the left lateral side of the nose.  He described daily facial pain which felt like he was hit in the nose.  He did not take medication for these symptoms.  A CT scan of the paranasal sinuses revealed mild inflammatory sinonasal disease and undisplaced old nasal fracture.

On VA examination in April 2006, the Veteran reported that he had been treated by VA neurology since June 2000 with Gabapentin for his midface headaches, diagnosed as posttraumatic facial pain.  He indicated that the attacks lasted between 10 to 30 minutes at a time and may occur up to 5 times per day.  The majority of the attacks of midface pain lasted for 10 to 15 minutes.  He had not taken any additional pain medication.  He indicated that Gabapentin reduced the pain level from an 8 out of 10 to a 6 out of 10.  He reported that it felt like he was being punched in the nose when the attacks were severe.  The pain was located behind his eyes over the nasal dorsum.

On physical examination, there was tenderness to palpation of the nasal dorsum in the region of the nasal bone and evidence of external nasal deformity.   The examiner indicated that he believes that the Veteran's posttraumatic facial pain and headaches were related to his injuries from the motorcycle accident.

A September 2006 endoscopic examination demonstrated a deviated nasal septum between 50 to 75 percent right middle meatal obstruction.  He had a left polypoid swelling at the tip of the left middle turbinate.  

On VA examination in September 2006, the Veteran complained of facial pain occurring seven to nine times per day, lasting anywhere from ten to thirty minutes at a time.  He described the pain as an intense ache similar to if someone accidentally hit his nose.  He had been treated by a neurologist since June 2000 for the midface headaches, diagnosed as posttraumatic facial pain.  The examiner went on to describe the Veteran's facial laceration scarring, which he indicated was stable.  

An October 2007 CT scan of the brain revealed mild to moderate cortical atrophy slightly out of proportion with the Veteran's age.  There was no hydrocephalus.  There was a development venous abnormality in the white matter of the left parietal lobe, probably stable with no significant interval changed when compared to previous CT scan.  There were possible small-vessels ischemic changes of the cerebral bilateral deep and subcortical white matters.  There were also possible 2 small lacunar infarctions or artifacts in the right central pons and cerebral penduncle.  There were no areas of encephalomalacia attributable to head injury.

On VA TBI examination in April 2010, the examiner noted that the initial injury incurred in service as the result of a motorcycle accident.  A piece of metal from the bike caused a laceration from the chin to the nose as well as some broken teeth.  The Veteran reported that he was not sure whether he completely lost consciousness, but was amnetic about the trip to the hospital.  He did remember getting stitches and that he was hospitalized for a few days.  He had no history of seizures, balance or coordination problems, autonomic dysfunction, numbness, paresthesias or sensory changes, weakness or paralysis, mobility problems, ambulatory problems, malaise, bowel problems, hypersensitivity to light or sound, speech or swallowing difficulty, decrease sense of taste, or endocrine dysfunction.  

The Veteran did endorse a history of headaches that started within 1 to 2 years of the accident when he was in service.  They were now shorter in duration, but more frequent.  The headaches started on the front part of the head and worked their way down behind the eyes/nose and then he felt pain in the nose.  These episodes lasted 5 to 10 minutes at a time.  He did not experience nausea or phono/photophobia with these headaches.  The Veteran also had one episode of dizziness with syncope in January 2009.  The Veteran also endorsed racing thoughts at night, daytime fatigue, anxiety, depression, memory impairment, decreased attention and concentration, restlessness, and urinary incontinence.  The Veteran also endorsed ringing in his ears since the post-service work accident and a marked decrease in sense of smell.  

A sensory examination revealed decreased sensation of both arms to pinprick; there were no abnormalities on sensory examination of either lower extremity. A motor examination was also normal.  The examiner noted that while the Veteran had experienced weakness of the right arm for 4 years, as well as tendon ruptures and shoulder pain, these symptoms were not related to the motorcycle accident.  The examiner also noted an impaired tandem gait and difficulty walking on heels backwards due to balance problems.  There was an essential tremor in both hands, and cranial nerve dysfunction including a chronic loss of sense of smell.  With respect to cognitive function, the examiner noted that while the Veteran had complaints of decreased memory and attention, there was no objective evidence on testing.  

The examiner diagnosed mild TBI.  The examiner noted that, based upon review of the claims file, the Veteran's self-report, and physical examination, it is as likely as not that the Veteran suffered from one incident consistent with mild TBI during his motorcycle accident.  His ongoing neurologic manifestations of facial pain, cognitive impairment and memory loss, emotional/behavioral dysfunction, and physical dysfunction were less likely than not attributable to a brain injury.  In so finding, the examiner noted that most individuals with isolated mild TBI have good recovery within 3 to 6 months.

In addition, the examiner noted that the Veteran's facial pain and anosmia have been chronic, though stable, since the initial injury.  He opined that these conditions were more likely than not due to mechanical trauma and residual chronic pain/nasal damage than due to a brain injury.  He noted that these conditions have no significant effects on the Veteran's usual occupation, while the anosmia would impact the usual daily activity of feeding.  He also found that the Veteran's cognitive and emotional symptoms were less likely than not to be attributed to his TBI; rather, the examiner found that poor sleep and mental concerns were more likely than not the primary etiological factors of these symptoms.  

As regards the criteria in effect prior to October 23, 2008, as noted above, purely subjective complaints such as headaches, recognized as symptomatic of brain trauma, will be rated 10 percent and no more under diagnostic code 9304.  The 10 percent rating cannot be combined with any other rating for a disability due to brain trauma, and ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of multi-infarct dementia association with brain trauma.

While the Board acknowledges that an October 2007 brain CT scan did reveal some abnormalities including 2 possible small lacunar infarctions, findings consistent with multi-infarct dementia were not indicated.  Moreover, while the Veteran has complained of memory loss, there is no evidence that the Veteran has been diagnosed with multi-infarct dementia.  Consequently, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 9304.

As regards the revised criteria for TBI in effect since October 23, 2008, the Board acknowledges that the rating criteria provide that the disability is to be evaluated in each area of dysfunction, including cognitive, emotional/behavioral, and physical.  However, in the Veteran's case, the April 2010 VA examiner specifically indicated that the Veteran did not have any residual cognitive or emotional/behavioral deficits related to the in-service TBI following the motorcycle accident.  Rather, the only possibly related deficits include the described headaches/facial pain and anosmia.   The Board acknowledges that the April 2010 examiner indicated that these symptoms were not due to the TBI, but rather the facial trauma, but will proceed with analysis of these symptoms under the revised criteria for TBI.

Accordingly, the remaining facet for determining a rating under the criteria in Diagnostic Code 8045 is subjective symptoms.  For level of impairment "2" there would need to be three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headache requiring rest periods during most days.  For level of impairment "1" there would need to be three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  For level of impairment "0" there would need to be subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Here, the Veteran's subjective symptoms potentially attributable to the TBI include headaches, facial pain, and loss of the sense of smell.  The Veteran has 3 subjective symptoms that are at least mild in severity.  For example, daily mild to moderate headaches are listed as examples for level of impairment "1."  The Veteran's loss of sense of smell can also be included as a subjective symptom that mildly interferes with work; instrumental activities of daily living; or work, family or other close relationship, in that it impacts the usual daily activity of feeding.  Thus, level of impairment "1" would be warranted.  A higher level of impairment would not be warranted as three or more subjective symptoms having a moderate affect are not shown.  He does not have two other subjective symptoms related to the TBI which cause moderate interference with work; instrumental activities of daily living; or work, family or other close relationship.  Rather, the April 2010 VA examiner found that the Veteran's symptoms of facial pain/headaches caused no impact on daily activities or work, and that the Veteran's loss of sense of smell only impacted the daily activity of feeding.

As the highest level of impairment shown is "1" a single rating of 10 percent would be warranted under Diagnostic Code 8045, for his facial pain/headaches and loss of sense of smell.  

The Board notes that the Veteran has been assigned separate ratings for his loss of sense of smell, residuals of fractures nose, and residuals of laceration to the face with facial pain and headaches.  Each disability has been rated as 10 percent disabling which ultimately is more favorable then rating all of his subjective symptoms under Diagnostic Code 8045.  Thus, a higher rating under the revised criteria under Diagnostic Code 8045 is not warranted.

The revised criteria also provide that any residual such as migraine headaches may be evaluated under another diagnostic code, even if the diagnosis is based on subjective symptoms. Thus, the Board has also considered whether the Veteran is entitled to a higher rating for his residuals of laceration to the face with facial pain an headaches under Diagnostic Code 8100 for migraine headaches 

Under that Diagnostic Code, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In this case, the evidence of record preponderates against assigning a rating in excess of 10 percent under this code.  Although the Veteran complains of frequent headaches/facial pain, he has not met the criteria for a 30 percent rating.  The applicable rating criteria link ratings for migraine headaches to the following two elements: severity and frequency.  It is not sufficient to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  The medical evidence does not indicate that the Veteran's headache and facial pain episodes are prostrating, and the Veteran has not been diagnosed with prostrating headaches during any VA examination.  

Because the evidence shows that the intensity of the Veteran's headaches and episodes of facial pains does not to rise to the level of prostrating migraines, a rating in excess of 10 percent under Code 8100 is not warranted.

The determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular criteria for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, it is found to be inadequate.  If the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step as to whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart, and that a rating in excess of 10 percent for residuals of facial laceration with posttraumatic facial pain and headaches must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disability, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 47, 53- 56 (1990).


ORDER

Service connection for major depressive disorder with anxiety disorder is granted.

A rating in excess of 10 percent for residuals of facial laceration with posttraumatic facial pain and headaches is denied.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a TDIU is decided. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

The Veteran has been granted service connection for obstructive sleep apnea (rated as 50 percent disabling); facial scars (rated as 30 percent disabling); residuals of laceration to the face with posttraumatic facial pain and headaches (rated as 10 percent disabling), loss of sense of smell (rated as 10 percent disabling); residuals of fractured nose (rated as 10 percent disabling); residuals of fractured maxilla (rated as noncompensable); the combined rating is 80 percent.

As noted above, the Board has awarded service connected for major depressive disorder with anxiety disorder.  This disability has yet to be assigned a disability rating.  Given that the rating assigned may render the clam for a TDIU moot, the Board must defer consideration on the issue of entitlement to TDIU until the appropriate rating has been assigned to the Veteran's newly service-connected major depressive disorder with anxiety disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue a rating decision implementing the Board's decision awarding service connection for major depressive disorder with anxiety disorder, and assign a rating for this disability. The Veteran should be informed of his appellate rights with respect to this decision. 

2.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to a TDIU, if it has not been rendered moot, based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


